Exhibit 10

April 22, 2009

 

Dillard’s, Inc. and   the other Borrowers noted below 1600 Cantrell Road Little
Rock, Arkansas 72201 Attention:    Sherrill Wise    Treasurer

Re: Sixth Amendment to Amended and Restated Credit Agreement (the “Sixth
Amendment”)

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
December 12, 2003 (as amended, the “Credit Agreement”), among Dillards, Inc., a
Delaware corporation (individually and as the Lead Borrower); Dillard Tennessee
Operating Limited Partnership, a Tennessee limited partnership; Dillard Store
Services, Inc., an Arizona corporation; The Higbee Company, a Delaware
corporation (successor by merger to Gayfer’s Montgomery Fair Co.); Construction
Developers, Incorporated, an Arkansas corporation; Dillard’s Texas, LLC, a Texas
corporation (formerly Dillard Texas Operating Limited Partnership); Dillard
International, Inc., a Nevada corporation; Condev Nevada, Inc., a Nevada
corporation; U.S. Alpha, Inc., a Nevada corporation; and Dillard’s Dollars,
Inc., an Arkansas corporation (collectively, the “Borrowers”), the lenders party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the lenders (the “Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.06(a) of the Credit Agreement, total Letter of Credit
Outstandings shall not exceed $400,000,000. The Borrowers, the Agent, the
Issuing Banks and the Lenders desire to further delineate the LC Sublimit
between the amount of standby letters of credit and commercial letters of
credit. Accordingly, as of the date hereof, in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the parties hereto hereby agree to amend the Credit Agreement as
follows:

(i) The following new terms are added to Section 1.01 of the Credit Agreement in
the appropriate alphabetical order:

“Commercial Letter of Credit Outstandings” means, at any time, the sum of
(a) the aggregate undrawn amount of all outstanding commercial Letters of Credit
at such time plus (b) the aggregate amount of all LC Disbursements relating to
commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The Commercial Letter of Credit Outstandings of
any Revolving Lender at any time shall be its Commitment Percentage of the total
Commercial Letter of Credit Outstandings at such time.

“Standby Letter of Credit Outstandings” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding standby Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to standby
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The Standby Letter of Credit Outstandings of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Standby Letter of Credit Outstandings at such time.

(ii) The term Letter of Credit Outstandings contained in Section 1.01 is hereby
deleted in its entirety and replaced with the following term:

“Letter of Credit Outstandings” means the sum of Commercial Letter of Credit
Outstandings and Standby Letter of Credit Outstandings.



--------------------------------------------------------------------------------

(iii) Section 2.06(a) of the Credit Agreement is hereby amended to add the
following at the end of such Section:

In addition, no Letter of Credit shall be issued if after giving effect to such
issuance: (i) Standby Letter of Credit Outstandings shall exceed $200,000,000 or
Commercial Letter of Credit Outstandings shall exceed $200,000,000. The Lead
Borrower may adjust the amount of the Standby Letter of Credit Outstandings
limit and the Commercial Letter of Credit Outstandings limit, by providing three
Business Days prior written notice to the Agent, so long as the total of such
limits does not exceed the aggregate sublimit for Letter of Credit Outstandings
set for in this Section 2.06(a). The Agent shall promptly confirm to the
Borrowers, the Issuing Banks and the Lenders the amount and the effective date
of the revised sublimits.

This Sixth Amendment is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

This Sixth Amendment may be executed in counterparts, and all parties need not
execute the same counterpart; however, no party shall be bound by this Sixth
Amendment until this Sixth Amendment has been executed by the Agent, each
Issuing Bank, each Borrower and the Required Lenders, at which time this Sixth
Amendment shall be binding on, enforceable against and inure to the benefit of
the Borrowers, the Agent, each Issuing Bank and all Lenders. Facsimiles shall be
effective as originals.

THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

The Borrowers hereby acknowledge, and represent and warrant to the Lenders that
(a) the Borrowers have had the opportunity to consult with legal counsel of
their own choice and have been afforded an opportunity to review this Sixth
Amendment with their legal counsel, (b) the Borrowers have reviewed this Sixth
Amendment and fully understand the effect thereof and all terms and provisions
contained herein, (c) the Borrowers have executed this Sixth Amendment of their
own free will and volition, and (d) this Sixth Amendment shall be construed as
if jointly drafted by the Borrowers and the Lenders. The recitals contained in
this Sixth Amendment shall be construed to be part of the operative terms and
provisions of this Sixth Amendment.

This Sixth Amendment and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the laws of the State
of New York and, to the extent controlling, the laws of the United States of
America.

The terms of this Sixth Amendment shall be binding upon the Borrowers and inure
to the benefit of the Agent, the Issuing Banks and the Lenders and their
respective successors and assigns.

 

2



--------------------------------------------------------------------------------

Please indicate the Borrowers’, the Issuing Banks’ and the Lenders’ agreement to
the foregoing by signing this Sixth Amendment in the space indicated below and
returning a copy of this Sixth Amendment so executed to the Agent.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. As Agent, Issuing Bank, and a Lender
By:  

/s/ Courtney Jeans

Name:  

Courtney Jeans

Title:  

Vice President

 

ACKNOWLEDGED AND AGREED: BORROWERS DILLARD’S, INC., As the Lead Borrower and a
Borrower DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP By:  
its General Partner, Construction Developers,   Incorporated, as a Borrower

DILLARD STORES SERVICES, INC.,

as a Borrower

THE HIGBEE COMPANY,

as a Borrower

CONSTRUCTION DEVELOPERS, INCORPORATED,

as a Borrower

CONDEV NEVADA, INC.

as a Borrower

DILLARD’S DOLLARS, INC.,

as a Borrower

By:  

/s/ Sherrill E . Wise

Name:  

Sherrill E. Wise

Title:  

Vice President to each Borrower listed above

 

3



--------------------------------------------------------------------------------

DILLARD’S TEXAS, LLC, as a Borrower By:  

/s/ Sherrill E. Wise

Name:  

Sherrill E. Wise

Title:  

Vice President to each Borrower listed above

U.S. ALPHA, INC.,

as a Borrower

By:  

/s/ James I. Freeman

Name:  

James I. Freeman

Title:  

Vice President

DILLARD INTERNATIONAL, INC.

as a Borrower

By:  

/s/ James I. Freeman

Name:  

James I. Freeman

Title:  

Chief Executive Officer

OTHER LENDERS

WELLS FARGO FOOTHILL, LLC,

as a Lender

By:  

/s/ Danielle M. Baldinelli

Name:  

Danielle M. Baldinelli

Title:  

Assistant Vice President

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

By:  

 

Name:  

 

Title:  

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

(formerly known as Congress Financial Corporation) By:  

/s/ Joe Curdy

Name:  

Joe Curdy

Title:  

Director

NATIONAL CITY BUSINESS CREDIT, INC.,

as a Lender

(formerly known as National City Commercial Finance, Inc.) By:  

/s/ Kathryn Ellero

Name:  

Kathryn Ellero

Title:  

Vice President

 

4



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a Lender By:  

 

Name:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Anita Inkollu

Name:  

Anita Inkollu

Title:  

Vice President

UBS AG, STAMFORD BRANCH,

as a Lender

By:  

/s/ Mary Evans

 

/s/ Iria R. Otsa

Name:  

Mary Evans

 

Iria R. Otsa

Title:  

Associate Director

 

Associate Director

AMSOUTH BANK,

as a Lender

By:  

 

Name:  

 

Title:  

 

HSBC BUSINESS CREDIT (USA) INC.,

as a Lender

By:  

/s/ Daniel J. Williams

Name:  

Daniel J. Williams

Title:  

Vice President

UPS CAPITAL CORPORATION,

as a Lender

By:  

/s/ John P. Holloway

Name:  

John P. Holloway

Title:  

Director of Portfolio Management

SUNTRUST BANK,

as a Lender

By:  

/s/ Patrick Wiggins

Name:  

Patrick Wiggins

Title:  

Vice President

 

5



--------------------------------------------------------------------------------

CITICORP USA, INC., as a Lender By:  

 

Name:  

 

Title:  

 

NORTH FORK BUSINESS CAPITAL CORP.,

as a Lender

By:  

 

Name:  

 

Title:  

 

ISRAEL DISCOUNT BANK OF NEW YORK,

as a Lender

By:  

 

Name:  

 

Title:  

 

 

6